AMENDED ORDERUpon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Respondents (Currituck County Board of Commissioners and Ocean Hill I Property Owners Asso.) on the 24th day of July 2006 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Petitioners (Ocean Hill Joint Venture), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is"Allowed by order of the Court in conference, this the 5th day of October 2006."Upon consideration of the petition filed on the 24th day of July 2006 by Respondents (Currituck County Board of Commissioners and Ocean Hill I Property Hill Owners Association) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:"Allowed by order of the Court in conference, this the 5th day of October 2006."Respondents shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).